CONFESSION OF ERROR

PER CURIAM.
John Thurber (“the defendant”) was convicted on four counts of lewd assault and seven counts of capital sexual battery. He appeals his conviction on two of these *1084counts, counts 1 and 10, on the grounds that there was insufficient evidence to support his conviction on count 10 and that his conviction on both counts, 1 and 10, constitutes double-jeopardy. The State concedes, and we agree, that the evidence was insufficient to support the defendant’s conviction on count 10. Consequently, the defendant’s double-jeopardy argument is moot. The defendant’s conviction on count 10 is reversed.
Reversed.